Citation Nr: 0935820	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-05 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of right knee injury with degenerative joint 
disease, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for adjustment 
disorder with depressed mood, currently rated as 30 percent 
disabling.

3.  Entitlement to an effective date prior to October 16, 
2006, for the grant of an increased rating for an adjustment 
disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
February 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In February 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  Throughout the appellate period, even considering his 
pain, the Veteran neither has flexion limited to 15 degrees 
or less in his right knee nor any limitation of extension and 
there is no objective evidence of subluxation or lateral 
instability in his right knee.

2.  In a February 2002 rating action, the RO granted service 
connection for adjustment disorder with depressed mood as 
secondary to the service-connected postoperative residuals of 
right knee injury with a disability rating of 10 percent 
effective from June 11, 1998.  The Veteran was informed of 
his appellate rights and did not file a timely notice of 
disagreement to appeal this decision.

3.  Correspondence received on February 16, 2007, was 
accepted as a claim for increased compensation benefits for 
adjustment disorder with depressed mood.

4.  In an August 2007 rating decision, the RO granted a 30 
percent disability rating for adjustment disorder with 
depressed mood effective from October 16, 2006.

5.  From October 16, 2006, although the Veteran's adjustment 
disorder with depressed mood has resulted in subjective 
complaints, including depressed mood and trouble sleeping; it 
has not resulted in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; and difficulty in establishing and 
maintaining effective work and social relationships.

6.  It is not factually ascertainable that a disability 
rating in excess of 10 percent for the Veteran's service 
connected adjustment disorder with depressed mood is 
warranted prior to October 16, 2006.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for the Veteran's right knee disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 4.1-
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257-5263 (2008).

2.  The criteria for a disability rating greater than 30 
percent for service-connected adjustment disorder with 
depressed mood are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 
9440 (2008).

3.  The criteria for an effective date earlier than October 
16, 2006, for the award of an evaluation in excess of 10 
percent for adjustment disorder with depressed mood, are not 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Review of the claims files reveals compliance with the VCAA,  
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in July 2007, prior to the August 2007 rating decision on 
appeal, the RO advised the Veteran of the evidence needed to 
substantiate his claims for increased ratings and explained 
what evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In addition, this 
notice advised the Veteran of how disability ratings and 
effective dates are assigned.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

The RO sent the Veteran a Vazquez letter in connection with 
is right knee in May 2008 and in connection with his 
adjustment disorder with depressed mood in July 2008.  
Thereafter, the RO readjudicated the right knee claim in the 
February 2008 Statement of the Case (SOC) and November 2008 
Supplemental SOC (SSOC) and the adjustment disorder with 
depressed mood in the November 2008 SOC.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

Notwithstanding the foregoing, it is noted that, on September 
4, 2009, the Federal Circuit vacated and remanded Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. 
Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 
2008).  Specifically, the Federal Circuit concluded that 
"the notice described in 38 U.S.C. § 5103(a) need not be 
Veteran specific."  In addition, the Federal Circuit 
determined that "while a Veteran's 'daily life' evidence 
might in some cases lead to evidence of impairment in earning 
capacity, the statutory scheme does not require such evidence 
for proper claim adjudication."  Thus, the Federal Circuit 
held, "insofar as the notice described by the Veterans Court 
in Vazquez-Flores requires the VA to notify a Veteran of 
alternative diagnostic codes or potential 'daily life' 
evidence, we vacate the judgments.  

As for the duty to assist, the RO obtained the Veteran's 
service, VA and private treatment records, he has testified 
at a Travel Board hearing, and he has been provided VA 
compensation examinations in connection with his right knee 
and adjustment disorder with depressed mood claims.  As there 
is no indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  Specific 
diagnostic codes will be discussed where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With respect 
to the claim for his right knee disorder and adjustment 
disorder with depressed mood, he is not appealing the initial 
rating assigned in a previous rating decision, so the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, that said, the 
Court recently held that in determining the "present level" 
of a disability for any increased-evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed - so in this case, 
February 2006 - until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

Right Knee

The Veteran contends that his right knee condition has 
worsened.  He currently has a 20 percent rating for the 
arthritis in this knee (with limitation of motion), under 
Diagnostic Codes 5010-5260.

In the assignment of diagnostic code numbers, hyphenated 
diagnostic codes may be used.  Injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  Diseases 
will be identified by the number assigned to the disease 
itself, followed by a hyphen, with the residual condition 
listed last.  38 C.F.R. § 4.27.  Thus, the Veteran's 
postoperative residuals of right knee injury with 
degenerative joint disease is currently evaluated at 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5260.  The hyphenated Diagnostic Code in this case 
indicates that arthritis under Diagnostic Code 5010 is the 
service-connected disorder and limitation of flexion under 
Diagnostic Code 5260 is a residual condition.

Arthritis due to trauma (Diagnostic Code 5010) is rated as 
degenerative arthritis (Diagnostic Code 5003).  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  Degenerative 
arthritis (hypertrophic or osteoarthritis) where established 
by X-ray findings will be rated under the criteria for 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis, when substantiated by X-ray findings, is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved - 
which, here, are Diagnostic Code 5260 for limitation of 
flexion and Diagnostic Code 5261 for limitation of extension.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable (i.e., zero percent) under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Moreover, 
under Diagnostic Code 5003, in the absence of limitation of 
motion, a 10 percent rating is warranted where there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A higher 20 percent rating requires 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  For purposes of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).

Limitation of flexion of the knee is rated in accordance with 
Diagnostic Code 5260.  This code provides that flexion 
limited to 15 degrees warrants a 30 percent rating; flexion 
limited to 30 degrees warrants a 20 percent rating; flexion 
limited to 45 degrees warrants a 10 percent rating; and 
flexion limited to 60 degrees warrants a zero percent 
(noncompensable) rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the knee is rated in accordance 
with Diagnostic Code 5261.  This Diagnostic Code provides 
that extension limited to 45 degrees warrants a 50 percent 
rating; extension limited to 30 degrees warrants a 40 percent 
rating; extension limited to 20 degrees warrants a 30 percent 
rating; extension limited to 15 degrees warrants a 20 percent 
rating; extension limited to 10 degrees warrants a 10 percent 
rating; extension limited to 5 degrees warrants a zero 
percent (noncompensable) rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of motion for the knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation if it is slight, 20 percent evaluation for 
moderate impairment of the knee and a 30 percent rating if it 
is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  When an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, 
premature or excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The 
General Counsel subsequently clarified that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
Subsequently, in VAOPGCPREC 9-98 (August 14, 1998), VA's 
General Counsel further explained that if a Veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, a separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  
More recently, the General Counsel held that separate ratings 
could be provided, as well, for limitation of knee extension 
and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or particular pathology 
as productive of disability.  Joints that are actually 
painful, unstable, or malaligned, due to healed injury, 
should be entitled to at least the minimum compensable rating 
for the joint.  Special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
both the damaged joint and the opposite undamaged joint.  
38 C.F.R. § 4.59.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

Upon review of the probative and competent medical evidence 
of record, the Board finds that a rating in excess of 20 
percent for the Veteran's service-connected postoperative 
residuals of right knee injury with degenerative joint 
disease is not warranted.

A higher 30 percent rating under Diagnostic Code 5260 
requires flexion limited to at least 15 degrees, and there is 
simply no objective clinical evidence to document such 
limitation of flexion.  Most recently, during the August 2007 
VA examination, the range of flexion of the Veteran's right 
knee was limited to 95 degrees and there was no additional 
loss in range of motion due to "pain, fatigue, weakness, or 
fatigability" with repetitive motion.  VA outpatient 
treatment reports also do not show limitation of motion 
warranting an increased rating.  These findings clearly 
exceed the required 15-degree limitation necessary for a 
higher 30 percent rating, even considering the associated 
pain.  The clinical findings simply do not represent 
disability such as to warrant a higher 30 percent rating 
under Diagnostic Code 5260.

Nor is a separate compensable rating for limitation of 
extension warranted under Diagnostic Code 5261 under 
VAOPGCPREC 9-2004.  Here, the August 2007 VA examination 
report does no reflect any current limitation of motion on 
extension such as to warrant a compensable evaluation.  
Achieving a 10 percent evaluation under Diagnostic Code 5261 
requires extension limited to 10 degrees.  However, there is 
simply no clinical evidence to document such limitation of 
extension.  He could extend to zero degrees during both the 
August 2007 VA examination, even with consideration of pain 
on motion.  These results clearly exceed the required 10 
degree limitation of extension, even with consideration of 
any associated pain.  Thus, a separate rating for limitation 
of extension to include as due to pain is not warranted, as 
the Veteran does not even meet the criteria for a 
noncompensable rating under Diagnostic Code 5261, of 
extension limited to 5 degrees.  Indeed, here, there is no 
indication of any limitation of extension whatsoever, even 
with pain.

There also is no objective clinical evidence of any right 
knee ankylosis to warrant consideration of a higher rating 
under Diagnostic Code 5256, governing criteria for ankylosis.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  Because the Veteran is able to move his right 
knee joint in both flexion and extension (albeit less than 
normally would be expected in flexion), by definition, his 
right knee is not immobile and therefore not ankylosed.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  Although the Veteran reported 
intermittent pain particularly if he does a lot of walking, 
the Board finds that the effects of pain, and DeLuca factors 
of functional loss, reasonably shown to be due to the 
Veteran's arthritis of the right knee, are contemplated in 
the currently assigned 20 percent rating.  There is no 
indication that pain, due to disability of the right knee, 
causes functional loss greater than that contemplated by the 
20 percent evaluation now assigned.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown.

The Board next considers whether a separate rating is 
warranted under Diagnostic Code 5257, for recurrent 
subluxation or lateral instability.  During his February 2009 
Travel Board hearing the Veteran reported that his knee 
becomes weak and gives out.  In addition, at his August 2007 
VA examination, he reported that he wears a brace all the 
time, as his knee tends to give way.  He also reported being 
unable to lift over 30 - 40 pounds in weight or walk long 
distances.  However, there are no objective findings 
confirming any subluxation or instability of his right knee.  
The August 2007 VA examination report specifically noted no 
laxity or instability of the joint.  

The Board cannot otherwise "stage" the Veteran's rating 
under Hart.  His right knee disorder has never been more than 
20 percent disabling at any time since February 2006 (one 
year prior to filing his current claim).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

It is noted that the Veteran's statements concerning his 
service-connected right knee involve matters capable of lay 
observation, and are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, such 
descriptions must be considered in conjunction with the 
clinical evidence of record and the pertinent rating 
criteria.

For these reasons and bases, the Board finds the 
preponderance of the evidence is against a finding that the 
criteria for a rating higher than 20 percent for the 
Veteran's service-connected postoperative residuals of right 
knee injury with degenerative joint disease have been met 
under any applicable Diagnostic Code, especially for 
arthritis and limitation of motion under Diagnostic Codes 
5010, 5260, and 5261 or for other impairment, including 
recurrent subluxation or lateral instability, under 
Diagnostic Code 5257.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.  As the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Therefore, the appeal is denied.

Adjustment Disorder with Depressed Mood

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation will be assigned for chronic adjustment 
disorder with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name, will be 
rated as 100 percent disabling.  Id.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (American 
Psychiatric Association 4th ed. 1994) (DSM-IV).  The Global 
Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  American 
Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 46-47 (American Psychiatric Association 4th 
ed. 1994).

In the DSM-IV, a GAF of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  A GAF of 51 to 60 
indicates moderate difficulty in social, occupational, or 
school functioning, such as few friends and conflicts with 
peers and co-workers, or a moderate level of impairment, such 
as flat affect, circumstantial speech, and occasional panic 
attacks.  Id.  A GAF of 61 to 70 indicates some difficulty in 
social, occupational, or school functioning or some mild 
levels of impairment, such as depressed mood and insomnia, 
but generally functioning well and has some meaningful 
interpersonal relationships.  Id.  See also Cathell v. Brown, 
8 Vet. App. 539 (1996); Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (where the Court stated that a "GAF of 50 is 
defined as [s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)").

During his February 2009 Travel Board hearing, the Veteran 
reported experiencing mood swings and sadness.  He also 
reported lack of motivation for going to work and 
experiencing day-to-day stress in relation to his family and 
work.  

Evidence relevant to the severity of the Veteran's adjustment 
disorder with depressed mood include VA outpatient mental 
health treatment reports.  These records generally reflect 
that the Veteran complained of increased stress and 
depression and that he has severe treatment compliance 
problems.  An October 16, 2006, treatment report notes lack 
of contentment or functioning on the job.  It is further 
noted that the Veteran had been terminated from state 
employment due to an accident not his fault but not 
supposedly reported in a timely fashion.  He got an attorney 
and was reinstated to a different job; however, he 
subsequently had problems there and resigned.  Since then, 
his wife reported that he had several jobs in security but 
was unable to keep them.  The Veteran was unable to state why 
he was not successful with his jobs and his wife reported 
that "something not connecting."  His wife identified 
periods of forgetfulness, not being alert to surroundings, 
change in temperament, and depressed mood.  The Veteran 
acknowledged these symptoms.  The examiner noted some 
question of cognitive impairment as well as poor attention 
span and forgetting what he was saying at times during the 
session.  

A March 2007 VA outpatient treatment report notes that the 
Veteran was mildly depressed and continued to work as a 
supervisor for the past several months.  He had some 
challenges from younger staff.  He reported that his wife was 
his primary emotional support and he was more active in 
church.  A July 2007 VA outpatient treatment report notes 
that the Veteran reported having lost six pounds during the 
prior six months because his appetite was not the same and he 
did not eat much.  The Veteran thought this was most likely 
due to his PTSD and depression.  The examiner noted that the 
Veteran had not been showing up for his mental health clinic 
appointments and was noncompliant with his medications.  

A June 2008 Mental Health Clinic Diagnostic Assessment 
reflects that the Veteran reported being depressed since July 
2007, finds that he tends to isolate, has crying spells, and 
feels down and worthless at times.  He denied suicidal 
ideation and described his energy as good.  He also reported 
decreased appetite and having lost 30 pounds over the past 
two years.  The Veteran also reported decreased 
concentration, anhedonia, and some irritability but denied 
any physical altercations.  He stated that he may verbally 
lash out but that he usually copes by just removing himself 
from the situation and taking a time out.  The Veteran 
reported sleeping four and a half hours at night and feeling 
rested.  Terminal insomnia was noted.  When asked about 
anxiety, the Veteran reported that if people are talking and 
get loud, it upsets him.  If he finds himself fearing that 
the situation may escalate, he copes by removing himself from 
the situation.  He clarified that this is what he meant when 
he said he has anxiety.  

An August 2008 VA outpatient treatment report notes the 
Veteran reported that his mood and sleep were okay, he was 
interested in dominos and went to church, he denied 
hopelessness, his energy was average, he had decent 
concentration, and he was eating better.  

An August 2007 report of VA Mental Disorders examination 
notes that the Veteran reported experiencing "a real problem 
trying to get some sleep" and stated that "a lot of things 
get to me."  He also reported that being around positive 
people helps.  His appetite was generally fair, he typically 
eats one meal per day, and had lost about eleven pounds in 
the past six months without trying to do so.  The Veteran 
reported that he has trouble getting to sleep because he 
thinks a lot about mistakes he made from the past, he then 
awakens early after only about three to four hour of sleep a 
night.  He reported that he knows he is depressed and 
described himself as being very depressed virtually everyday 
although some days are lighter than others.  When asked about 
why he was depressed, he responded he feels like he 
shortchanged himself by not staying in school.  The Veteran 
reported enjoying spending time around positive people, going 
to church, and talking to his wife.  He reported a 
significantly diminished libido and denied suicidal or 
homicidal ideation.  The Veteran reported that he has been 
married for approximately 40 years to his first wife, that 
she is his best friend, and they take care of each other.  He 
reported working as a security guard for the past two and a 
half years, he has never been written up at work, and finds 
it relaxing to work in the yard when he is not at work.  He 
also reported that the only socializing he does is with his 
mother-in-law.  

Upon mental status examination, the Veteran was casually 
groomed, fully cooperative, and gave no reason to doubt the 
information he provided.  Eye contact was quite limited, some 
dysphoria was noted, and speech was within normal limits with 
regard to rate and rhythm.  The Veteran's mood was mildly 
depressed and his affect was appropriate to content.  Thought 
processes and associations were logical and tight, there was 
no loosening of associations or confusion.  Memory was 
grossly intact, the Veteran was oriented in all spheres, and 
there were no hallucinations or delusions.  His insight and 
judgment were adequate and he denied suicidal or homicidal 
ideation.  The GAF score was identified as 52.  The examiner 
commented that the frequency of the Veteran's symptoms was 
virtually daily and his symptoms appeared to by mild to 
moderate and have persisted for a number of years.  There was 
no evidence that depression precluded activities of daily 
living; however, the Veteran reported some social isolation.  
There was no impairment in thought processing or 
communication and there was no evidence of another 
psychiatric disorder.  

Upon consideration of the foregoing, the Board finds that the 
evidence of record indicates that the signs and symptoms of 
the Veteran's adjustment disorder with depressed mood do not 
more closely approximate the criteria for a rating greater 
than 30 percent.  In this case, the Veteran experiences 
trouble sleeping, irritability, depressed mood, trouble with 
concentration, forgetfulness, isolation, and lack of 
motivation; however, he does not have occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; or impaired abstract 
thinking.  The evidence of record reveals no inappropriate 
behavior by the Veteran.  In fact, the Veteran has been 
described as neatly dressed and groomed, goal directed 
thinking, and having no interpersonal conflicts.  He has been 
married for approximately 40 years to his first wife, she is 
his best friend, and they take care of each other.  In sum, 
based on all the evidence of record, the Board finds that an 
evaluation in excess of 30 percent is not warranted.

Further, with the exception of a May 2008 GAF score of 41, 
which is indicative of serious symptoms, the Veteran's GAF 
scores during the appeal period have consistently been 
identified as 51 and he was assigned a GAF score of 52 at the 
time of his August 2007 VA Mental Disorders examination.  
These GAF scores are indicative of moderate difficulty in 
social, occupational, or school functioning and do not 
support the Veteran's claim for an increased disability 
rating for adjustment disorder with depressed mood in excess 
of 30 percent.

In this regard, the Board notes that a GAF score reflects 
merely an examiner's opinion of functioning levels and in 
essence represents an examiner's characterization of the 
level of disability that by regulation is not, alone, 
determinative of the appropriate disability rating.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted 
that a disability rating depends on evaluation of all the 
evidence, and an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (1995).  In sum, the Board finds that the 
degree of impairment associates with the Veteran's service-
connected adjustment disorder with depressed mood is 
adequately contemplated by the 30 percent rating.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, 
as reflected in the decision above, the Board does not find 
variation in the Veteran's psychiatric symptomatology or 
clinical findings that warrant the assignment of staged 
ratings for adjustment disorder with depressed mood at any 
time during the appeal period or October 16, 2006, the 
effective date for the assignment of the increased 30 percent 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As 
noted in the earlier effective date portion of the decision 
below, an effective date for the assignment of an increased 
30 percent rating for adjustment disorder with depressed mood 
prior to October 16, 2006, is not warranted.  

It is noted that the Veteran's statements concerning his 
service-connected psychiatric pathology involve matters 
capable of lay observation, and are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, such descriptions must be considered in conjunction 
with the clinical evidence of record and the pertinent rating 
criteria.

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
because the preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 30 percent for 
adjustment disorder with depressed mood, the benefit of the 
doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the Veteran's disabilities have markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 20 percent schedular rating for the 
right knee and 30 percent for adjustment disorder with 
depressed mood.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Furthermore, there is no evidence of any 
other exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest he is not adequately compensated 
for this disability by the regular rating schedule.  His 
evaluation and treatment has been primarily-if not 
exclusively, on an outpatient basis, not as an inpatient.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



Earlier Effective Date

This appeal includes the Veteran's claim that he is entitled 
to an effective date earlier than October 16, 2006, in 
connection with the grant of a rating in excess of 10 percent 
for his service connected adjustment disorder with depressed 
mood.  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An exception to that rule applies under 
circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see 
VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 
10 Vet. App. 125 (1997) (noting that section 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim (provided also that the claim is 
received within one year after the increase) and are not 
applicable when a claim is filed and the increase in 
disability is subsequently ascertainable).  In all other 
cases, the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  
38 C.F.R. § 3.155(a).  When a claim has been filed which 
meets the requirements of 38 C.F.R. § 3.151, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155(c).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.  Following notification of an initial review and 
adverse determination by the RO, a notice of disagreement 
must be filed within one year from the date of notification 
thereof; otherwise, the determination becomes final and is 
not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  
38 C.F.R. § 19.26.  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b).  Otherwise, the determination becomes final and 
is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

The RO initially granted service connection for adjustment 
disorder with depressed mood in a February 2002 rating 
decision.  At that time, a 10 percent evaluation was 
assigned, effective June 11, 1998.  The Veteran was informed 
of his appellate rights and did not file a timely notice of 
disagreement with the February 2002 rating decision.  No 
subsequent correspondence from the Veteran is of record until 
more than one year following the February 2002 rating 
decision.  That rating decision therefore became final.  
38 U.S.C.A. § 7105(c).

In this regard, it is noted that the Veteran argues that the 
effective date for the increased rating should be 1999 based 
on the report from P. Griffen, Ph.D., Clinical Psychologist.  
In addition, during his February 2009 hearing, the veteran 
testified that his symptoms were bad enough going back to 
1999.  However, Dr. Griffen's report and the Veteran's 
contentions were considered in connection with the February 
2002 rating decision and the first communication from the 
Veteran or on his behalf after the February 2002 rating 
decision with respect to his service-connected psychiatric 
disorder was received on February 16, 2007.  Accordingly, a 
timely appeal of the February 2002 rating decision was not 
received, this rating decision became final, and the 
subsequent communication with regard to an increased rating 
is a new claim.

The RO partially granted this claim in an August 2007 rating 
decision, assigning a disability rating of 30 percent 
effective from October 16, 2006; the assigned effective date 
corresponds to the earliest clinical evidence supporting the 
increased rating during the year prior to the date the claim 
was filed.  

As discussed above, the February 2002 rating decision 
assigning a 10 percent rating for adjustment disorder with 
depressed mood was not actually appealed with a timely NOD 
and, thus, that decision became final.  There is no document 
of record following the February 2002 decision which may be 
construed as a formal or informal claim for an increased 
rating for the service-connected psychiatric disorder prior 
to February 16, 2007.  

The Board has also reviewed the record seeking to identify 
any evidence which may make it factually ascertainable that a 
disability rating in excess of 10 percent for adjustment 
disorder with depressed mood  was warranted prior to October 
16, 2006.  However, the Board has not found evidence 
demonstrating entitlement to an increased rating of for 
adjustment disorder with depressed mood prior to the October 
16, 2006 date which is the currently assigned.  

The Board is unable to find that the claim for an increased 
rating for adjustment disorder with depressed mood can be 
construed to have been active prior to the February 16, 2007 
date upon which that claim was actually received.  The RO has 
assigned an effective date of October 16, 2006 which is 
consistent with the earliest competent evidence demonstrating 
the symptoms which support the increased rating.  The Board 
can identify no basis for revising the assignment to an 
earlier date; there is no evidence of record making 
entitlement to a rating in excess of 10 percent for 
adjustment disorder with depressed mood factually 
ascertainable during the pertinent period prior to October 
16, 2006.

Therefore, in this instance, the effective date of the 
assignment of a rating in excess of 10 percent for adjustment 
disorder with depressed mood can not be earlier than October 
16, 2006, the effective date currently assigned by the RO for 
the 30 percent rating.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Accordingly, entitlement to an effective date prior 
to October 16, 2006 for the assignment of an evaluation in 
excess of 10 percent disabling for adjustment disorder with 
depressed mood must be denied under the applicable effective 
date laws and regulations.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for postoperative residuals of right knee injury with 
degenerative joint disease is denied.

Entitlement to a disability rating in excess of 30 percent 
for adjustment disorder with depressed mood is denied.

Entitlement to an effective date earlier than October 16, 
2006, for the grant of an increased disability rating for 
adjustment disorder with depressed mood is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


